ALLOWANCE
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments filed overcome the prior art and corresponding rejection(s) as presented in the office action mailed on 6/25/2021.
Particularly the limitations for claim 1 below, are considered to fully overcome the prior art and corresponding rejections.
the component mounting area being protected with a resin from water entering into the component mounting area, and the exposed area being a portion of the circuit board that protrudes and is exposed from the resin; 
wherein:
the resin includes a first resin case housing the component mounting area; and the circuit board extends from an inside of the first resin case to an outside of the first resin case, with the exposed area being outside the first resin case.
Similarly for claim 12 the same reasoning is applied given the similarity in scope of claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                             10/14/2021